Title: From James Madison to Rufus King, 6 July 1825
From: Madison, James
To: King, Rufus


        
          Dear Sir
          Montpellier July 6. 1825
        
        Mr. Morton of my neighbourhood will pass through London on a trip to Scotland with an object which he will explain to you. The esteem in which he is held by those best acquainted with him, induces me to introduce him to an opportunity of paying his respects to you, and of asking whatever friendly suggestions may be useful to him. He is accompanied by Capt: Glassel of the army of the U. States, whose personal worth is in full accordance with his professional reputation. Be pleased to accept Sir the assurance of my great consideration and cordial respects.
        
          James Madison
        
      